DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on July 22, 2021 was received. No claim were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued January 22, 2021.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Engels (US 4,006,887) in view of Langsetmo et al. (US 4,810,099) on claims 1, 3-4, 6-10 and 21-25 are maintained. The rejections are restated below. 
Regarding claim 1: Engels discloses a mixing and coating apparatus which includes a horizontally oriented rotatable mixing shaft (7) provided within a trough (1) which is a coating chamber, where the shaft (7) includes a plurality of mixing tools (14) and hollow agitators (17) which are paddles as well as a glue bath feed tube (16) connected to a source of glue liquid which feeds the glue mixture through the hollow shaft (7) and into a plurality of grooves (220) which are apertures defined in the hollow agitators (17) in order to disperse the glue onto the powder material fed through an inlet funnel (4) (col. 4 lines 8+, col. 5 lines 1-3, lines 61+, col. 6 lines 1-33, figures 1-3).
Engels fails to explicitly disclose the composition of the walls of the trough or a deforming system comprising one or more deforming members connected to a drive system configured to deform the flexible walls of the trough. However, Langsetmo et al. discloses a similar mixing device which includes a housing (300) having a flexible sleeve (302) which defines the mixing chamber (303), along with deforming means consisting of a circular cage (340) having a number of brackets (346, 348) each of 
Regarding claim 3: Engels and Langsetmo et al. disclose that the deforming means is designed to continuously rotate around the sleeve thus continuously deforming the sleeve (Langsetmo et al. col. 10 lines 7-13).
	Regarding claim 4: Engels discloses that the agitators (17) have a conically tapering section (203’) which is an angled section such that they are angled relative to the longitudinal axis of the shaft (7) (see figures 1-2). 
	Regarding claims 6-7: Engels discloses that the glue liquid is introduced from one side of the shaft (7) and that a cooling water is introduced from the opposite side of the shaft (7) through a pipe coupling (19) (col. 4 lines 8-37, figure 1).
Regarding claim 8: Engels discloses that the inlet funnel (4) is mounted to the trough (1) and dispenses fibers which can be considered a particulate in powder form (col. 4 lines 41-54, figure 1).
Regarding claim 9: Engels shows that the agitators (17) are provided downstream of the inlet funnel (4) (see figure 1).
Regarding claim 10: Engels discloses that the rotation of the agitators (17) is designed to reduce accumulation and lumping of the materials throughout the mixing container (col. 1 lines 65+, col. 2 lines 1-32).
Regarding claim 21: Engels does not explicitly disclose that the glue is fed to the feed tube (16) and the grooves (220) without introduction of air into the liquid. However, this is a functional limitation, and as such, when read in light of the instant specification this claim appears to require that the liquid is not connected to any atomizer when expelled from the paddles such that there is no air mixed with the liquid during an atomization step. Therefore, since Engels teaches that the glue is fed directly out of the grooves (220) with no atomization, it also reads on this claim (col. 6 lines 1-20). 
Regarding claim 22: Engels and Langsetmo et al. disclose that the deforming members (352) are cylindrical and therefore spindle-shaped (Langsetmo et al. col. 9 lines 20-39, figure 6). 
Regarding claim 23: Engels and Langsetmo et al. disclose that deforming members (352) are provided rotatably on a circular cage or ring (34) which is an arcuate support member extending around the sleeve (302) (Langsetmo et al. col. 9 lines 20-39, figure 6).
Regarding claim 24: Engels and Langsetmo et al. fail to explicitly disclose that the driving speed of the deforming members is adjustable. However, Langsetmo et al. does teach that any variety of other types of drive means can be used (col. 10 lines 7-13) and further discloses that one of the goals of the invention is to ensure adjustability to any desired process (col. 1 lines 62+, col. 2 lines 1-7). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a drive means capable of adjusting the speed because Langsetmo et al. teaches that adjustability is desired and other drive means can be used (col. 1 lines 62+, col. 2 lines 1-7, col. 10 lines 7-13) and because making elements adjustable is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 25: Engels and Langsetmo et al. disclose that deforming members (352) are driven rotatably around the sleeve (302) (Langsetmo et al. col. 10 lines 7-13).


Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that Engels would have no use for the flexible walls of Langestmo et al., that it would render the device of Engles unusable, and since Engels is drawn to a horizontal chamber and Lagestmo et al. a vertical chamber, one of ordinary skill in the art would not combine them.
In response:
Applicant’s argument that Engels would not need the flexible walls of Langestmo et al. because the device of Engels is supposedly found to “completely prevent accumulation and lumping of the fibers” is not persuasive because this mischaracterizes that portion of the Engels disclosure. The context behind this quote (column 1, lines 65+ to column 2, lines 1-8) clearly indicate that Engels found the invention to prevent accumulation of the coated fiber product produced by the apparatus, not any accumulation of fibers or coating materials on the walls of the mixing chamber. There is no discussion in Engels of preventing or lessening any accumulation or agglomeration of materials on the chamber walls, which is the element critical to the above combination. 
Furthermore, Applicant argues that the teaching of Engels discussing the adjustability and precision of the mixing rods renders the combined device unsuitable. However, there is no reason for one of ordinary skill in the art to believe flexible walls would in any way interfere with the adjustability and precision of the mixing rods. On the contrary, the fact that the rods are adjustable indicates that the chamber of Engels is actually uniquely suited to handle flexible walls better than most, as the spacing between the rods and walls can be easily adjusted to accommodate for changes in the wall shape.
Lastly, regarding the different orientation of the mixing chamber between Engels and Langestmo et al., this argument is not persuasive because even if gravity assists preventing the accumulation in Langestmo et al., the flexible wall and deforming member would still be useful in the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        9/28/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717